DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or canceled from the claims:
Claim 6: “rotating element . . . rests against the piston;” 
Claim 11: “a chain drive, a planetary gear, and a worm gear;”
Claim 14: “return valve, preferably mounted to the piston.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because it does not end with a period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “the piston rod” lacks antecedent basis rendering it unclear whether this phrase is referring back to the previously recited “piston” (see e.g. claim 1, both the “piston” and “piston rod” are identified with reference numeral (7)), or alternatively is reciting a distinct element from the previously recited piston.  
Regarding claim 4, the phrase “the rotating element” lacks antecedent basis.  Furthermore, it is unclear whether “the rotating element” is a reference to the previously recited “screw drive,” a portion thereof, or a distinct element.  
Regarding claim 4, the phrase “the nut” lacks antecedent basis.  Furthermore, it is unclear whether “the nut” is a reference to the previously recited “screw drive,” a portion thereof, or a distinct element.  

Regarding claim 12, the phrases “preferably a pressure chamber” and “preferably a non-pressure chamber” are indefinite because it is unclear whether the “preferable” elements are required by the claim.  
Regarding claim 14, the phrase “preferably mounted to the piston” is indefinite because it is unclear whether the “preferable” element is required by the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demorais et al. (US 2018/0298969).
Regarding claim 1, Demorais discloses a brake actuator for a vehicle (see Abstract, FIGS. 1, 2), comprising: a housing (see FIG. 1, housing surrounding piston (5)), a piston (5) movably mounted inside the housing and configured to reciprocate along a stroke axis between a retracted position and an extended position for applying and releasing a braking force to and from a brake mechanism of the vehicle (see ¶¶ 0003, 0004), and an electric motor (8) operatively coupled to the piston (see ¶ 0003) and configured to move the piston rod (5) between the retracted and extended positions to apply and release the braking force (see ¶¶ 0003, 0004).  
see FIG. 1; ¶ 0003) and configured to transfer a rotational drive movement of the electric motor into a linear movement of the piston (see ¶ 0003).
Regarding claim 4, Demorais discloses that the rotating element (3) comprises a rotational axis parallel to the stroke axis (see FIG. 1) and the nut (4) is driven along the rotational axis by rotation of the rotating element (see ¶ 0003).  
Regarding claim 5, Demorais discloses that the rotational axis of the screw drive (3) is coaxial with the stroke axis (see FIG. 1).  
Regarding claim 6, Demorais discloses that the screw drive (3, 4) comprises a rotating element (3) and a nut (4), wherein the rotating element (3) and the nut (4) are in threaded engagement (see ¶ 0003), wherein the rotating element or the nut rests against the piston (see FIG. 1, ¶ 0003).  
Regarding claim 7, Demorais discloses that the rotating element (3) is rotatably mounted in the housing (see ¶ 0003), and the nut (4) is a running nut movably mounted to the rotating element and rests against the piston (see ¶¶ 0003, 0004).  
Regarding claim 9, Demorais discloses that the nut (4) comprises an end face that faces the piston (see FIG. 1) and comprises a convexly shaped surface portion (see FIG. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais et al. (US 2018/0298969), as applied to claim 1, above, and further in view of Son (US 2015/0362032).
Regarding claim 11, Demorais does not disclose that the electric motor is coupled to the screw drive by at least one of: a toothed gear drive, a belt drive, a chain drive, a planetary gear, and a worm gear.  
	Son teaches a brake actuator (see Abstract, FIGS. 1-3) comprising a screw drive (52, 54) and a motor (10), wherein the electric motor is coupled to the screw drive by a belt drive (33) (see FIG. 2).  
	It would have been obvious to combine the belt drive of Son with the actuator of Demorais to provide a transmission that reduces speed of the motor, amplifies the force of the motor (see Son, ¶ 0007), and reduces overall size and provides noise damping capabilities (see e.g. Son, ¶ 0022).  
Regarding claim 15, Demorais discloses a brake system of a vehicle (see ¶ 0002, FIG. 1), the brake system comprising: a brake actuator according to claim 1 (see discussion of claim 1, above), a brake mechanism (6, 7) operatively coupled to the brake actuator (see FIG. 1).  
Demorais does not explicitly disclose and an electronic control unit operatively coupled to the brake actuator.
Son teaches a brake actuator (see Abstract, FIGS. 1-3) comprising an electronic control unit operatively coupled to the brake actuator (see ¶ 0047).
It would have been obvious to couple the brake actuator of Demorais to an electronic control unit to allow the actuator to be controlled according to the operator’s intentions. 
Regarding claim 16, Son teaches that the electronic control unit is configured to control the brake actuator such that the electric motor actuates the piston when at least one of a parking brake function and a service brake function, is activated (see ¶ 0047).  
Claims 1-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader (US 2008/0106144) in view of Taylor et al. (US 2010/0082213).
Regarding claim 1, Schrader discloses a brake actuator for a vehicle (see Abstract, FIGS. 2, 6), comprising: a housing (2), a piston (3) movably mounted inside the housing and configured to see ¶¶ 0025, 0026, 0037), and an electric motor (27) operatively coupled to the piston (via elements (6, 7, 9, 28, 29)) and configured to move the nut and hold and release the piston rod at an extended position to apply and release the braking force (see ¶¶ 0034-0037).  
Schrader does not disclose that the electric motor is configured to move the piston between the retracted and extended positions.  
Taylor teaches a brake actuator for a vehicle (see Abstract, FIG. 1) comprising an electric motor (48) operatively coupled (via (34, 52, 54a, 54b, 54c, 56)) to the piston and configured to move the piston between the retracted and extended positions to apply and release the braking force (see e.g. FIG. 21, ¶ 0065).  
It would have been obvious to configure the motor of Schrader to be capable of moving the piston so that the parking brake can be actuated in the event of depletion or failure of the pneumatic pressure supply (see e.g. Taylor, ¶ 0065).  
Regarding claim 2, Schrader discloses that that the piston is slidably supported in the housing (5), configured to move along the stroke axis (see FIG. 2, ¶ 0033).  
Schrader does not disclose that the piston pivots from the stroke axis within a predetermined angle.  
Taylor teaches a brake actuator (see Abstract, FIG. 19) comprising a piston (222) (see FIG. 19), wherein the piston pivots from the stroke axis within a predetermined angle (see FIG. 19).
It would have been obvious to configure the piston of Schrader to tilt from the stroke axis to allow the actuator to be used in conjunction with a cam lever actuator (see e.g. Taylor, FIG. 19, lever (206)) to amplify the braking force that is capable of being generated.  
see FIG. 4) and configured to transfer a rotational drive movement of the electric motor into a linear movement of the piston (see ¶ 0034).
Regarding claim 4, Schrader discloses that the rotating element comprises a rotational axis (R) parallel to the stroke axis (S) and the nut (23) is driven along the rotational axis (R) by rotation of the rotating element (21).  
Regarding claim 5, Schrader discloses that the rotational axis of the screw drive (6) is coaxial with the stroke axis (see FIGS. 1, 2).  
Regarding claim 6, Schrader discloses that the screw drive (9) comprises a rotating element (21) and a nut (23), wherein the rotating element (21) and the nut (23) are in threaded engagement, wherein the rotating element (21) or the nut (23) rests against the piston (7).  
Regarding claim 7, Schrader discloses that the rotating element (6) is rotatably mounted in the housing (see ¶ 0037, FIG. 2), and the nut (7) is a running nut movably mounted to the rotating element and rests against the piston (see ¶ 0037, FIG. 2).  
Regarding claim 8, Schrader discloses a number of guide elements (18) that are located in the housing (see FIG. 2), oriented parallel to the rotational axis of the rotating element (see FIG. 2) and engage the nut to prevent rotation of the nut (see ¶ 0037).  
Regarding claim 9, Schrader discloses that the nut comprises an end face that faces the piston (see FIG. 2). 
Schrader does not disclose that the end face of the nut comprises a convexly shaped surface portion.
Taylor teaches a brake actuator (see Abstract, FIG. 19) comprising a piston (234) (see FIG. 19), and a pressing member (234), wherein the pressing member comprises a convexly shaped surface portion (see FIG. 19).
see e.g. Taylor, FIG. 19).  
  Regarding claim 10, Taylor teaches that the convexly shaped portion has a cylindrical shape to facilitate planar pivoting movement of the piston (see FIG. 19).  
Regarding claim 11, Schrader discloses that the electric motor is coupled to the screw drive by a belt drive (29) (see FIG. 6).  
Regarding claim 12, Schrader discloses that the housing comprises a first chamber (17), preferably a pressure chamber, and a second chamber (24), preferably a non-pressure chamber, wherein the first chamber and the second chamber are sealed against and separated from one another by the piston (see FIG. 2).  
Regarding claim 13, Schrader discloses that the first chamber comprises a port (23) for connecting the first chamber to a pressure source (see ¶ 0029).  
Regarding claim 15, Schrader discloses that a brake system (see Abstract, FIG. 2) comprising: a brake actuator according to claim 1 (see discussion of claim 1, above), a brake mechanism operatively coupled to the brake actuator (see ¶ 0002).
Schrader does not disclose an electronic control unit operatively coupled to the brake actuator.  
Taylor teaches an electronic control unit (325) operatively coupled to the brake actuator (see ¶ 0056).
It would have been obvious to combine the ECU of Taylor with the device of Schrader to allow for programmed control of the brake actuator (see e.g. Taylor, ¶ 0056).    
Regarding claim 16, Taylor teaches that the electronic control unit is configured to control the brake actuator such that the electric motor actuates the piston when at least one of a parking brake function and a service brake function, is activated (see ¶ 0056).  
14 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader (US 2008/0106144) in view of Taylor et al. (US 2010/0082213), as applied to claim 12, above, and further in view of Hecker et al. (US 2017/0341635).
Regarding claim 14, Schrader does not disclose at least one of: a check valve communicating with a second chamber to reduce elevated pressure inside the second chamber when the piston moves towards the extended position, or a return valve, preferably mounted to the piston, to compensate vacuum building up inside the second chamber when the piston moves towards the retracted position.  
Hecker discloses a brake actuator (see Abstract; FIG. 3) comprising a check valve (60) communicating with a second chamber (30) to reduce elevated pressure inside the second chamber when the piston moves towards the extended position (see ¶ 0039).
It would have been obvious to combine the check valve of Hecker with the actuator of Schrader to allow for the venting of air during a compression stroke of the piston while preventing contaminants from entering the chamber (see e.g. Hecker, ¶ 0039).  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader (US 2008/0106144) in view of Taylor et al. (US 2010/0082213), as applied to claim 15, above, and further in view of Linke et al. (US 2010/0300816).
Regarding claim 17, Schrader does not disclose that the brake mechanism comprises: at least one brake pad being subject to wear (see ¶ 0090), and a wear sensor operatively coupled to the electronic control unit and configured to measure the wear of the brake pad and to provide a signal representative of the wear measurement (see ¶ 0090), wherein the electronic control unit is configured to control the electric motor of the brake actuator such as to adjust at least one of the retracted and extended positions of the piston as a function of the signal representative of the wear measurement (see FIG. 10, step (S42); ¶ 0095).  
see Abstract, FIG. 1) comprising at least one brake pad (4, 5) being subject to wear, and a wear sensor (see ¶ 0025) operatively coupled to the electronic control unit and configured to measure the wear of the brake pad and to provide a signal representative of the wear measurement (see ¶ 0045), wherein the electronic control unit is configured to control the electric motor of the brake actuator such as to adjust at least one of the retracted and extended positions of the piston as a function of the signal representative of the wear measurement (see ¶ 0049).  
It would have been obvious to combine the wear sensor and adjustment control method of Linke with the device of Schrader to detect wear and allow proper positioning of the brake pad relative to the disk, thereby optimizing the responsiveness of the brake actuator.  
Regarding claim 18, Linke teaches that the piston of the brake actuator has a maximum stroke length defined by the retracted position and the extended position (see FIG. 3), and wherein the brake actuator is configured to communicate to the electronic control unit a signal representative of the maximum stroke length (see FIG. 3, ¶¶ 0049, 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 10, 2021